 Case 3:20-cv-01215-JPG Document 13 Filed 04/13/21 Page 1 of 3 Page ID #38




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRANDON WOODS, #33974,                               )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 20-cv-01215-JPG
                                                      )
 CITY OF CHESTER, IL,                                 )
 and OFFICER HAMIL,                                   )
                                                      )
                Defendant.                            )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Brandon Woods filed a Complaint pursuant to the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 1346, 2671-2680, against the City of Chester and Officer Hamil for the

unreasonable use of force incident to his arrest on September 1, 2020. (Doc. 1, pp. 5-6).

He requested money damages against the city and the officer. (Id.). The Complaint did not survive

screening under 28 U.S.C. § 1915A and was dismissed on March 8, 2021. (Doc. 12) (“Order

Dismissing Complaint”).

       Plaintiff was granted leave to file a First Amended Complaint on or before April 5, 2021.

(Id.). He was warned that the action would be dismissed with prejudice, if he failed to file the First

Amended Complaint consistent with the deadline and instructions set forth in the Order Dismissing

Complaint. (Id.) (citing FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994)). Plaintiff was also warned that he would incur

a “strike” under 28 U.S.C. § 1915(g). (Id.). Even so, Plaintiff missed the deadline for filing the

First Amended Complaint.




                                                  1
 Case 3:20-cv-01215-JPG Document 13 Filed 04/13/21 Page 2 of 3 Page ID #39




       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice based on Plaintiff’s failure to comply with the Order (Doc. 12) to file a First

Amended Complaint on or before April 5, 2021. See FED. R. CIV. P. 41(b). This dismissal shall

count as one of Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 12) to file a First Amended Complaint.

See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as one of Plaintiff’s three allotted

“strikes” within the meaning of Section 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, regardless of subsequent developments in the case. Accordingly,

the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.



                                                 2
Case 3:20-cv-01215-JPG Document 13 Filed 04/13/21 Page 3 of 3 Page ID #40




    The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

    IT IS SO ORDERED.

    DATED: 4/12/2021

                                              s/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              United States District Judge




                                          3
